Exhibit 10.27

CBRE Group, Inc.

2017 Equity Incentive Plan

Restricted Stock Units

Grant Notice

CBRE Group, Inc. (the “Company”), pursuant to its 2017 Equity Incentive Plan
(the “Plan”), hereby grants to the “Participant” identified below an award (the
“Award”) of that number of Restricted Stock Units set forth below (the
“Units”).  In general, each Unit is the right to receive one (1) share of the
Company’s Class A Common Stock (the “Shares”) at the time such Unit vests.  This
Award is subject to all of the terms and conditions set forth herein and in the
Restricted Stock Unit Agreement (the “Agreement”) and the Plan (collectively,
the “Award Documents”), both of which are attached hereto and incorporated
herein in their entirety.

 

Grant Date:

December 1, 2017

 

 

Vesting Commencement Date:

December 1, 2017

 

 

Number of Units Subject to Award:

See “Number Available to Accept” field on Merrill Lynch’s “award acceptance”
page (as available upon your acceptance of the terms of this Award Agreement).

 

 

Vesting Schedule:

Subject to Section 4 of the Agreement, 100% of the Units subject to the Award
shall vest on the sixth anniversary of the Vesting Commencement Date.

 

 

Delivery of an Executed Restrictive Covenant Agreement is a Condition Subsequent
to the Award:

 

It is a condition subsequent to the grant of the Award that you return to the
Company an executed copy of the Restrictive Covenant Agreement attached hereto
as Appendix C by no later than the date set forth in the letter from the Company
provided to you in connection with this Award. If you have not delivered an
executed Restrictive Covenant Agreement by the date notified to you in the
aforementioned letter, then this Award will automatically expire on that date
without the payment of any consideration to you.  The aforementioned letter
contains instructions with respect to the delivery of the executed Restrictive
Covenant Agreement to the Company.

 

 

Consideration:

No payment is required for the Shares, although payment may be required for the
amount of any withholding taxes due as a result of the delivery of the Shares as
described in greater detail in the Agreement.

Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of the Award Documents, the Plan’s Prospectus and the Restrictive
Covenant Agreement and understands and agrees to the terms set forth in the
Award Documents.  Participant

1

 

--------------------------------------------------------------------------------

 

acknowledges that he or she is accepting the Award by electronic means and that
such electronic acceptance constitutes Participant’s agreement to be bound by
all of the terms and conditions of the Award Documents.   By accepting the
Award, Participant consents to receive any documents related to participation in
the Plan and the Award by electronic delivery and to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.  Participant also
acknowledges that this Grant Notice must be returned to the Company (including
through electronic means).  Participant further acknowledges that as of the
Grant Date, the Award Documents and the Restrictive Covenant Agreement set forth
the entire understanding between Participant and the Company regarding the
acquisition of Units and Shares and supersede all prior oral and written
agreements on that subject with the exception of (i) Awards previously granted
and delivered to Participant under the Plan, and (ii) the following agreements
only, if any:

 

Other Agreements:

 

 

 

 

Attachments:

I.

Restricted Stock Unit Agreement

II.

Restrictive Covenant Agreement

III.

CBRE Group, Inc. 2017 Equity Incentive Plan

 

 

2

 

--------------------------------------------------------------------------------

 

CBRE Group, Inc.

2017 Equity Incentive Plan

Restricted Stock Unit Agreement

Pursuant to the provisions of the Company’s 2017 Equity Incentive Plan (“Plan”),
the terms of the Grant Notice to which this Restricted Stock Unit Agreement is
attached (“Grant Notice”) and this Restricted Stock Unit Agreement (the
“Agreement”), CBRE Group, Inc. (the “Company,” and together with its
Subsidiaries and Affiliates, the “Company Group”) grants you that number of
Restricted Stock Units (the “Units”) as set forth in the Grant Notice as of the
date specified in the Grant Notice (“Grant Date”).  Defined terms not explicitly
defined in this Agreement or in the Grant Notice but defined in the Plan shall
have the same definitions as in the Plan.

The details of your Award are as follows:

1.The Award.  The Company hereby awards to you the aggregate number of Units
specified in your Grant Notice.  Each Unit is the right to receive one (1) share
of the Company’s Class A Common Stock (the “Shares”) on the Vesting Date (as
defined below).  The Units and the Shares are awarded to you in consideration
for your continued service to the Company or the Company Group and for your
continued compliance with the Restrictive Covenant Agreement and all other
restrictive covenants to which you may be subject pursuant to any plan, policy
or agreement of or with any member of the Company Group.

2.Documentation.  As a condition to the award of the Units and the Shares, you
agree to execute the Grant Notice and to deliver the same to the Company
(including through electronic means if so determined by the Company), along with
the Restrictive Covenant Agreement and such additional documents as the
Committee may require, within the time period(s) prescribed by the Company, or
else this Award shall be forfeited without consideration.  The Company may, in
its sole discretion, decide to deliver any documents related to participation in
the Plan and the Award by electronic means or request your consent to
participate in the Plan by electronic means.  By accepting the Award, you
consent to receive such documents by electronic delivery and agree to
participate in the Plan through any on-line or electronic system established and
maintained by the Company or another third party designated by the Company.  

3.Consideration For The Award.  No cash payment is required for the Units or the
Shares, although you may be required to tender payment in cash or other
acceptable form of consideration for the amount of any withholding taxes due as
a result of delivery of the Shares.  

4.Vesting.  Except as otherwise specified in this Agreement and the Plan, the
Units will vest on the date provided in the Grant Notice (the “Vesting
Date”).  Any Units which have not vested as of the date of your termination of
Continuous Service shall thereupon be forfeited immediately and without any
further action by the Company, except as otherwise provided in Section 4(a)
below or as directed by the Committee; provided, that if your Continuous Service
is terminated by the Company without Cause (as defined below), by you for Good
Reason (as defined below) or due to your death or Disability (as defined in the
Company’s Change in Control and Severance Plan for Senior Management (together
with any successor to such plan, the “Executive Severance Plan”)) (i) if such
termination occurs prior to a Change in Control, the

1

Grant Date:  December 1, 2017

--------------------------------------------------------------------------------

 

number of unvested Units that is equal to (x) the number of days that have
elapsed from the Vesting Commencement Date through the date of your termination
of Continuous Service divided by 2,191, multiplied by (y) the number of Units
subject to your Award, rounded down to the nearest whole Unit, will
automatically vest on the date of your termination of Continuous Service and
(ii) if such termination occurs on or following a Change in Control, 100% of the
then unvested Units shall automatically vest on the date of your termination of
Continuous Service (and, in either case, the date of your termination of
Continuous Service will be deemed to be the “Vesting Date” for purposes of such
Units).

The Award will immediately terminate following such vesting and the issuance of
Shares pursuant to Section 6 below.

(a)If (1) your Continuous Service terminates due to your Retirement (as defined
below) on or after the first anniversary of the Grant Date, and (2) (x) prior to
and after such termination you have at all times satisfied your obligations
under the Restrictive Covenant Agreement and all other restrictive covenants to
which you may be subject pursuant to any plan, policy or agreement of or with
any member of the Company Group and (y) you provide the Company with a
certification (in a form acceptable to the Company) that you have satisfied all
such obligations during such period, on the Vesting Date (i.e., the sixth
anniversary of the Vesting Commencement Date),  the following number of unvested
Units that is equal to: (x) the number of days that have elapsed from the
Vesting Commencement Date through the date of your termination of Continuous
Service divided by 2,191, multiplied by (y) the number of Units subject to your
Award, rounded down to the nearest whole Unit, will vest on the Vesting Date.

(b)For purposes of the Award, “Retirement” means your voluntary termination
following:

(i)completion of at least ten years of Continuous Service, and

(ii)(A) for U.S. Participants, your attainment of age 62, or (B) for non-U.S.
Participants, your attainment of age 62 or such other age as required to qualify
for Retirement under applicable law, or an applicable retirement plan or
policy.  If you are eligible to qualify for Retirement under this subsection,
you must provide evidence to that effect to the Company (in a form acceptable to
the Company) on or before your termination date.

With respect to the vesting of this Award, the provisions of this Section 4
shall apply and supersede the terms of any other plan, program or arrangement
maintained by the Company or the Company Group or any other agreement between
you and the Company or the Company Group.

(c)For purposes of the Award, “Cause” means the occurrence of any one or more of
the following events: (i) your conviction of (or plea of guilty or no contest
to) a felony involving moral turpitude; (ii) your willful and continued failure
to substantially perform your designated duties or to follow lawful and
authorized directions of the Company Group after written notice from or on
behalf of the Company Group; (iii) your willful misconduct (including willful
violation of the Company Group's policies that are applicable to you) or gross
negligence that results in material reputational or financial harm to the
Company Group; (iv) any act of fraud, theft, or any material act of dishonesty
by you regarding the Company Group's business;

2

Grant Date:  December 1, 2017

--------------------------------------------------------------------------------

 

(v) your material breach of fiduciary duty to the Company Group (including
without limitation, acting in competition with, or taking other adverse action
against, the Company Group during the period of your employment with the Company
Group, including soliciting employees of the Company Group for alternative
employment); (vi) any illegal or unethical act (inside or outside of your scope
of employment) by you that results in material reputational or financial harm to
the Company Group; (vii) your material misrepresentation regarding personal
and/or Company Group performance and/or the Company Group's records for personal
or family financial benefit; (viii) your material or systematic unauthorized use
or abuse of corporate resources of the Company Group for personal or family
financial benefit; or (ix) your refusal to testify or cooperate in legal
proceedings or investigations involving the Company Group.

(d)For purposes of the Award, “Good Reason” means  the occurrence of any one or
more of the following events without your prior written consent: (i) a material
adverse change in your duties or responsibilities (such that the compensation
paid to you would not continue to be deemed rational based on your revised
duties or responsibilities); (ii) a reduction of more than 10% in your Base
Salary as in effect for the 12-month period immediately prior to such reduction,
other than in connection with an across-the-board reduction of the Base Salaries
of similarly situated employees or due to changes in your duties and
responsibilities with your prior written consent; (iii) a reduction of more than
10% in your annual target bonus as in effect immediately prior to such reduction
or your becoming ineligible to participate in bonus plans applicable to
similarly situated employees, other than in connection with an across-the-board
reduction of the annual target bonuses of similarly situated employees or due to
changes in your duties and responsibilities with your prior written consent;
(iv) the failure by the Company to make any annual equity grant to you or a
reduction of more than 10% of your annual equity grant as compared to the annual
equity grant made to you in the preceding fiscal year of the Company, unless (A)
a reduction of annual equity grants or a change in equity philosophy or practice
occurs that does not disproportionately affect you relative to other similarly
situated employees who receive equity grants, or (B) such failure to grant or
reduction of such grants occurs due to changes in your duties and
responsibilities with your prior written consent; (v) if you are a participant
in the Executive Severance Plan, the failure of any successor to the Company to
assume the Executive Severance Plan upon a Change in Control; or (vi) a change
in the your principal place of work to a location of more than 50 miles in each
direction from your principal place of work immediately prior to such change in
location; provided, that such change increases your commute from your principal
residence by more than 50 miles in each direction and more than 3 times per week
on average; provided, that (x) you provide a Notice of Termination to the
Company within 90 days of the initial existence of the facts or circumstances
constituting such event, (y) the Company fails to cure such facts or
circumstances within 30 days after receipt of such Notice of Termination and (z)
the date on which your Continuous Service terminates occurs no later than 30
days after the expiration of the such cure period. For purposes of this
definition, (1) “Base Salary” means the amount you are entitled to receive as
annual base salary, without reduction for any pre-tax contributions to benefit
plans and does not include bonuses, incentives, commissions, overtime pay, shift
pay, premium pay, cost of living allowances or income from stock options, stock
grants or other incentives awarded under the Plan, as it may be amended or
restated from time to time, or any successor to the Plan and (2) “Notice of
Termination” means a written notice which shall (i) indicate the specific
termination provision in this definition relied upon, (ii) set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of your Continuous Service under the provision so indicated, and
(iii) if the date of

3

Grant Date:  December 1, 2017

--------------------------------------------------------------------------------

 

such termination is other than the date of receipt of such notice, specify the
date of such termination (which date shall be not more than 30 days after the
giving of such notice).

(e)For the avoidance of doubt, this Section 4 supersedes the terms of the
Executive Severance Plan with respect to the treatment of this Award upon the
termination of your Continuous Service for any reason.

5.Number of Shares and Purchase Price.  The number of Shares subject to your
Award may be adjusted from time to time pursuant to the provisions of Section 13
of the Plan.

6.Issuance and Certificates; Code Section 409A.  The Company will deliver to you
a number of Shares equal to the number of vested Units subject to your Award,
including any additional Units received pursuant to Section 5 above that relate
to such vested Units, as soon as reasonably practicable after the Vesting Date,
but in no event later than 30 days after the Vesting Date.  However, if a
scheduled delivery date falls on a date that is not a business day, such
delivery date shall instead fall on the next business day.  Notwithstanding the
foregoing, in the event that (i) you are subject to the Company’s policy
permitting officers and directors to sell Shares only during certain “window
periods,” as in effect from time to time (the “Policy”), or you are otherwise
prohibited from selling Shares in the open market, and any Shares subject to
your Award are scheduled to be delivered on a day (the “Original Distribution
Date”) that does not occur during an open “window period” applicable to you or a
day on which you are permitted to sell Shares pursuant to a written plan that
meets the requirements of Rule 10b5-1 under the Exchange Act, as determined by
the Company in accordance with the Policy, or does not occur on a date when you
are otherwise permitted to sell Shares in the open market, and (ii) the Company
elects not to satisfy its tax withholding obligations by withholding Shares from
your distribution, then such Shares shall not be delivered on such Original
Distribution Date and shall instead be delivered on the first business day of
the next occurring open “window period” applicable to you pursuant to the Policy
(regardless of whether you are still providing Continuous Service at such time)
or the next business day when you are not prohibited from selling Shares in the
open market, but in no event later than December 31 of the calendar year in
which the applicable Vesting Date occurs.

 

There are no certificates evidencing the Units.  Certificates evidencing the
Shares to be delivered pursuant to this Agreement may be issued by the Company
and registered in your name.

7.Transfer Restrictions. The Units are non-transferable.  Shares that are
received under your Award are subject to the transfer restrictions set forth in
the Plan and any transfer restrictions that may be described in the Company’s
bylaws or charter or insider trading policies in effect at the time of the
contemplated transfer.

8.No Rights as a Stockholder.  A Unit (i) does not represent an equity interest
in the Company, and (ii) carries no voting, dividend or dividend equivalent
rights.  You will not have an equity interest in the Company or any of such
shareholder rights, unless and until the Shares are delivered to you in
accordance with this Agreement.

4

Grant Date:  December 1, 2017

--------------------------------------------------------------------------------

 

9.Securities Laws.  Upon the delivery of the Shares, you will make or enter into
such written representations, warranties and agreements as the Committee may
reasonably request in order to comply with applicable securities laws or with
this Agreement.  Notwithstanding any other provision of the Plan or this
Agreement to the contrary, unless there is an available exemption from such
registration, qualification or other legal requirements, Units may not be
converted into Shares prior to the completion of any registration or
qualification of the Units or the Shares that is required to comply with
applicable state and federal securities or any ruling or regulation of any
governmental body or national securities exchange or compliance with any other
applicable federal, state or foreign law that the Committee shall in its sole
discretion determine in good faith to be necessary or advisable.

10.Legends on Certificates.  The certificates representing the Shares delivered
to you as contemplated by this Agreement shall be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the Plan
or the rules, regulations, and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such Shares are listed, and any
applicable Federal or state laws, and the Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions.

11.Award Not A Service Contract and No Entitlement to Future Grants.  Your Award
is not an employment or service contract, and nothing in your Award shall be
deemed to create in any way whatsoever any obligation or right to continued
employment or service with or to the Company Group.  In addition, nothing in
your Award shall obligate the Company, its stockholders, its Board or employees
to continue any relationship that you might have as a member of the Board, as an
employee or as any other type of service provider for the Company.  You
acknowledge and agree that this Award was granted in the Committee’s discretion
and that neither the grant of this Award nor the issuance of any Shares pursuant
to this Award creates any entitlement to or expectation of any future grant of
Units or any future benefits in lieu of Units.

12.Tax Consequences.  You are responsible for any taxes due in connection with
your receipt of this Award, including the vesting of such Award and delivery of
Shares, and for declaring the Award to the relevant tax authority to which you
are subject, if required.

13.Withholding Obligations.

(a)At the time your Award is made, or at any time thereafter as requested by the
Company, you hereby authorize the Company to satisfy its withholding
obligations, if any, from payroll and any other amounts payable to you (or, in
the Company's discretion, from Shares that become deliverable upon vesting under
this Award), and otherwise agree to make adequate provision for any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company, if any, which arise in connection with the grant of
or vesting of your Award or the delivery of Shares under the Award.

(b)Unless the tax withholding obligations of the Company, if any, are satisfied,
the Company shall have no obligation to issue a certificate for such Shares or
release such Shares.

5

Grant Date:  December 1, 2017

--------------------------------------------------------------------------------

 

14.Notices.  Any notices provided for in your Award or the Plan shall be given
in writing and shall be delivered by hand or sent by overnight courier,
certified or registered mail, return receipt requested, postage prepaid, or
electronic mail and shall be deemed effectively given upon receipt or, in the
case of notices delivered by the Company to you, five (5) days after deposit in
the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company.

15.Miscellaneous.

(a)You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Committee to carry out
the purposes or intent of this Award.

(b)You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.

(c)The waiver by either party of compliance with any provision of the Award by
the other party shall not operate or be construed as a waiver of any other
provision of the Award, or of any subsequent breach by such party of a provision
of the Award.

16.Governing Plan Document.  Your Award is subject to all interpretations,
amendments, rules and regulations that may from time to time be promulgated and
adopted pursuant to the Plan.   In the event of any conflict between the
provisions of the Plan and any other document, the provisions of the Plan shall
control.

17.Data Privacy Consent.  You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement and any other Award Documents (“Data”) by and
among, as applicable, the Company, Company Group, and its subsidiaries and
affiliates for the exclusive purpose of implementing, administering and managing
your participation in the Plan.

You understand that Company and the Company Group may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, email address, date of birth, social security, social
insurance, passport or other identification number (e.g., resident registration
number), salary, nationality, job title, any shares of stock or directorships
held in Company or Company Group, details of all Awards or any other entitlement
to shares of stock awarded, canceled, exercised, vested, unvested or outstanding
in your favor, for the exclusive purpose of implementing, administering and
managing the Plan.

You understand that Data will be transferred to Merrill Lynch, Pierce, Fenner &
Smith Incorporated (“Merrill Lynch”), or such other stock plan service provider
as may be selected by the Company in the future, which is assisting the Company
with the implementation, administration and management of the Plan.  You
understand that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (e.g., the United States) may
have different data privacy laws and protections than your country.  You
understand that you may request a list with the names and addresses of any
potential

6

Grant Date:  December 1, 2017

--------------------------------------------------------------------------------

 

recipients of the Data by contacting your local human resources representative. 
You authorize the Company, Merrill Lynch and any other possible recipients which
may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing your participation in the Plan.  You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan.  You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative.  Further, you understand that you are
providing the consents herein on a purely voluntary basis.  If you do not
consent, or if you later seek to revoke your consent, your employment status or
service with the Company or Company Group will not be affected; the only
consequence of refusing or withdrawing your consent is that the Company would
not be able to grant you Awards or other equity awards or administer or maintain
such awards.  Therefore, you understand that refusing or withdrawing your
consent may affect your ability to participate in the Plan.  For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.

18.Appendices.  Notwithstanding any provisions in this Agreement, if you reside
in a country outside the United States or are otherwise subject to the laws of a
country other than the United States, the Award shall be subject to the
additional terms and conditions set forth in Appendix A to this Agreement and to
any special terms and provisions (if any) as set forth in Appendix B for your
country.  Moreover, if you relocate outside the U.S., the special terms and
conditions in Appendix A (applicable to all non-U.S. countries) and in Appendix
B (applicable to your specific country) will apply to you, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons.  Appendix A and
Appendix B constitute part of this Agreement.

19.Imposition of Other Requirements; Amendment.  The Company reserves the right
to impose other requirements on your participation in the Plan, on the Award and
on any Shares acquired under the Plan, to the extent the Company determines it
is necessary or advisable for legal or administrative reasons, and to require
you to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.  This Agreement may be amended without your consent;
provided, that such amendment would not impair any of your rights under this
Agreement.  Notwithstanding the foregoing,  you agree that the Company may amend
the Agreement without your consent as it deems necessary or desirable to avoid
adverse tax consequences resulting from changes in applicable law following the
Grant Date

20.Confidentiality of Agreement.  You agree to keep confidential the terms of
this Agreement.  This provision does not prohibit you from providing this
information on a confidential and privileged basis to (a) your spouse, (b) your
attorneys, accountants or financial advisors for purposes of obtaining legal,
tax or financial planning advice, or (c) as otherwise required by law; provided,
that, if you are required by law to disclose the terms of this Agreement, you
must provide the Company with prompt written notice of such requirement and
assist the Company to seek a protective order or other appropriate remedy
protecting its interests.  In any event, you will furnish only that part of this
Agreement that is required by law and will use all reasonable efforts to obtain
reliable assurances that confidential treatment will be accorded to the terms of
the Agreement so furnished.

7

Grant Date:  December 1, 2017

--------------------------------------------------------------------------------

 

Appendix A

to

Restricted Stock Unit Agreement

Provisions Applicable to Non-U.S. Countries

This Appendix A includes additional terms and conditions that govern the Award
granted to you under the Plan if you are a Participant and reside and/or work in
a country outside the United States of America (or later relocate to such a
country).  Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Plan and/or the Agreement to which this Appendix A is
attached.

***

Nature of Grant.  In accepting the grant of the Award, you acknowledge,
understand and agree that:

a.the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be amended, suspended or terminated by the Company at any time,
to the extent permitted by the Plan;

b.the grant of the Award is voluntary and occasional;

c.all decisions with respect to future Units or other grants, if any, will be at
the sole discretion of the Company;

d.you are voluntarily participating in the Plan;

e.the Award and any Shares subject to the Award, and the income and value of
same, are not intended to replace any pension rights or compensation;

f.unless otherwise expressly agreed in a writing by you with the Company, the
Award and the Shares subject to the Award, and the income and value of same, are
not granted as consideration for, or in connection with, the service you may
provide as a director of a Subsidiary or Affiliate;

g.the Award and any Shares subject to the Award, and the income and value of
same, are not part of normal or expected compensation for any purpose,
including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;

h.the future value of the Shares underlying the Award is unknown,
indeterminable, and cannot be predicted with certainty;

i.no claim or entitlement to compensation or damages shall arise from forfeiture
of

8

Grant Date:  December 1, 2017

--------------------------------------------------------------------------------

 

the Award resulting from the termination of your Continuous Service as provided
for in the Plan or in the Agreement;

j.for purposes of the Award, and unless otherwise expressly provided in the
Plan, the Agreement or determined by the Company, your Continuous Service will
be considered terminated as of the date you are no longer actively providing
services to the Company or any Parent, Subsidiary or Affiliate (regardless of
the reason for such termination and whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where you are employed or the
terms of your employment agreement, if any), and unless otherwise expressly
provided in the Plan, the Agreement or determined by the Company, your right to
vest in the Award under the Plan, if any, will terminate as of such date and
will not be extended by any notice period (e.g., your period of service would
not include any contractual notice period or any period of “garden leave” or
similar period mandated under employment laws in the jurisdiction where you are
employed or the terms of your employment agreement, if any); the Committee shall
have the exclusive discretion to determine when you are no longer actively
providing services for purposes of your Award (including whether you may still
be considered to be providing services while on a leave of absence);

k.unless otherwise provided in the Plan or by the Company in its discretion, the
Award and the benefits evidenced by the Agreement do not create any entitlement
to have the Award or any such benefits transferred to, or assumed by, another
company nor to be exchanged, cashed out or substituted for, in connection with
any corporate transaction affecting the shares of the Company; and

l.neither the Company nor any Parent, Subsidiary or Affiliate shall be liable
for any foreign exchange rate fluctuation between your local currency and the
United States Dollar that may affect the value of the Award or of any amounts
due to you pursuant to the settlement of the Award or the subsequent sale of any
Shares acquired upon settlement.

Responsibility for Taxes.  The following provisions supplement Section 13 of the
Agreement:

You acknowledge that, regardless of any action taken by the Company or, if
different, your employer (the “Employer”), the ultimate liability for all income
tax, social insurance, payroll tax, fringe benefits tax, payment on account or
other tax-related items related to your participation in the Plan and legally
applicable to you (“Tax-Related Items”) is and remains your responsibility and
may exceed the amount actually withheld by the Company or the Employer.  You
further acknowledge that the Company and the Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award, and (b) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Award to reduce or eliminate your liability for Tax-Related Items or achieve any
particular tax result.  Further, if you are subject to Tax‑Related Items in more
than one jurisdiction, you acknowledge that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.

Prior to any applicable taxable or tax withholding event, you authorize the
Company and/or the Employer, or their respective agents, at their discretion, to
satisfy the obligations with

9

Grant Date:  December 1, 2017

--------------------------------------------------------------------------------

 

regard to all Tax-Related Items by any of the methods referred to in Section
13(a) of the Agreement.  In addition, you authorize withholding from proceeds of
the sale of Shares acquired upon settlement of the Award either through a
voluntary sale, through a mandatory sale, through a “withhold to cover” program
or any other scheme or program, in each case, arranged by the Company (on your
behalf pursuant to this authorization without further consent by you).

The Company may withhold Shares otherwise deliverable under the Award for
Tax-Related Items solely by considering applicable minimum statutory withholding
amounts.  If the obligation for Tax-Related Items is satisfied by withholding in
Shares, for tax purposes, you are deemed to have been issued the full number of
Shares subject to the vested Award, notwithstanding that a number of the Shares
are held back solely for the purpose of paying the Tax-Related Items.

Finally, if requested by the Company, you agree to pay to the Company or the
Employer any amount of Tax-Related Items that the Company or the Employer may be
required to withhold or account for as a result of your participation in the
Plan that cannot be satisfied by the means previously described.  

 

 

10

Grant Date:  December 1, 2017

--------------------------------------------------------------------------------

 

Appendix B

to

Restricted Stock Unit Agreement

Country-Specific Provisions

This Appendix B includes additional terms and conditions that govern the Award
granted to you under the Plan if you are a Participant and reside and/or work in
one of the countries listed herein. If you are a citizen or resident of a
country other than the one in which you currently are working and/or residing
(or if you are considered as such for local law purposes), or if you transfer or
relocate employment or residence to another country after the Grant Date, the
Company, in its discretion, will determine the extent to which the terms and
conditions herein will be applicable to you.

This Appendix B also includes information regarding securities and other laws of
which you should be aware with respect to your participation in the Plan.  The
information is based on laws in effect in the respective countries as of August
2016.  Such laws are often complex and change frequently.  As a result, you
should not rely on the information noted herein as the only source of
information relating to the consequences of your participation in the Plan
because the information may be out of date by the time you vest in the Award or
sell the Shares acquired under the Plan.  In addition, the information noted
herein is general in nature and may not apply to your particular situation, and
the Company is not in a position to assure you of any particular
result.  Accordingly, you should seek appropriate professional advice as to how
the applicable laws may apply to your situation.  That is your responsibility,
and not the Company’s.

If you are a citizen or resident of a country other than the one in which you
currently are working and/or residing (or if you are considered as such for
local law purposes), or if you transfer employment or residence to another
country after the Grant Date, the information noted herein may not be applicable
to you in the same manner.

Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Plan, the Agreement and/or the Appendix A which this Appendix B
follows.

***

Australia

Australian Offer Document.  This Award is intended to comply with the provisions
of the Corporations Act 2001, ASIC Regulatory Guide 49 and ASIC Class Order CO
14/1000.  Additional details are set forth in the Australian Offer Document,
which you acknowledge has been provided to you with this Agreement.

Austria

No country-specific provisions.

1

Grant Date:  December 1, 2017

--------------------------------------------------------------------------------

Belgium

No country-specific provisions.

Canada

Form of Settlement.  Notwithstanding any discretion contained in Section 10(f)
of the Plan or anything to the contrary in the Agreement, the Award shall be
settled in Shares only.  

Securities Law Notice.  You are permitted to sell Shares acquired upon the
vesting and settlement of the Award through the designated broker appointed
under the Plan, if any, provided the resale of Shares acquired under the Plan
takes place outside of Canada through the facilities of a stock exchange on
which the Shares are listed.  The Shares are currently listed on the New York
Stock Exchange.

The following provisions apply if you are a resident of Quebec:  

Language Consent.  The parties acknowledge that it is their express wish that
the Award Agreement, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English.

Les parties reconnaissent avoir exigé la rédaction en anglais de la convention,
ainsi que de tous documents exécutés, avis donnés et procédures judiciaires
intentées, directement ou indirectement, relativement à ou suite à la présente
convention.

Authorization to Release and Transfer Necessary Personal Information.  The
following provision supplements Section 17 of the Agreement:

You hereby authorize the Company (including any Parent, Subsidiary or Affiliate)
and the Company’s representatives to discuss with and obtain all relevant
information from all personnel, professional or not, involved in the
administration and operation of the Plan.  You further authorize the Company,
any Parent, Subsidiary or Affiliate and the administrator of the Plan to
disclose and discuss the Plan with their advisors.  You further authorize the
Company and any Parent, Subsidiary or Affiliate to record such information and
to keep such information in your employee file.

China

The following provisions apply only to Participants who are PRC nationals,
unless otherwise determined by the Company or required by the PRC State
Administration of Foreign Exchange (“SAFE”).

Mandatory Sale Restriction.  To facilitate compliance with local regulatory
requirements, you agree to the sale of any Shares to be issued to you under the
Plan, including by the Company on your behalf if the Company so determines.  The
sale will occur, at the Company’s election: (i) immediately upon vesting, (ii)
following your termination of Continuous Service, or (iii) within any other time
frame as the Company determines to be necessary to comply with local regulatory
requirements.  You further agree that the Company is authorized to instruct its
designated broker

2

Grant Date:  December 1, 2017

--------------------------------------------------------------------------------

 

to assist with the mandatory sale of such shares (on your behalf pursuant to
this authorization) and you expressly authorize the Company’s designated broker
to complete the sale of such shares.  You acknowledge that the designated broker
is under no obligation to arrange for the sale of the Shares at any particular
price.  Upon the sale of the Shares, the Company agrees to pay you the cash
proceeds from the sale, less any brokerage fees or commissions and subject to
any obligation to satisfy Tax-Related Items.  You agree that the payment of the
cash proceeds will be subject to the repatriation requirements described below.

You further agree that any Shares to be issued to you shall be deposited
directly into an account with the designated broker.  The deposited Shares shall
not be transferable (either electronically or in certificate form) from the
brokerage account.  This limitation shall apply both to transfers to different
accounts with the same broker and to transfers to other brokerage firms.  The
limitation shall apply to all Shares issued to you under the Plan, whether or
not you continue to be employed by the Company Group.  If you sell Shares that
you acquire under the Plan, the repatriation requirements described below shall
apply.

Exchange Control Restrictions.  By participating in the Plan, you understand and
agree that, if you are subject to exchange control laws in China, you will be
required to immediately repatriate to China the proceeds from the sale of any
Shares acquired under the Plan.  You further understand that such repatriation
of the proceeds may need to be effected through a special exchange control
account established by the Company, the Employer or a Subsidiary or Affiliate,
and you hereby consent and agree that the proceeds from the sale of Shares
acquired under the Plan may be transferred to such account by the Company (or
its designated broker) on your behalf prior to being delivered to you.  You also
agree to sign any agreements, forms and/or consents that may be reasonably
requested by the Company (or its designated broker) to effectuate such
transfers.  

Czech  Republic

No country-specific provisions.

France

Language Consent.  By accepting the grant, you confirm having read and
understood the Plan and Agreement which were provided in the English
language.  You accept the terms of those documents accordingly.

En acceptant l’attribution, vous confirmez avoir lu et compris le Plan et
l’Accord, qui ont été fournis en langue anglaise. Vous acceptez les termes de
ces documents en connaissance de cause.

Germany

No country-specific provisions.

Hong Kong

Sale Restriction.  Shares received at vesting are accepted as a personal
investment.  In the event that the Award vests and Shares are issued to you (or
your heirs) within six months of the Grant

3

Grant Date:  December 1, 2017

--------------------------------------------------------------------------------

Date, you (or your heirs) agree that the Shares will not be offered to the
public or otherwise disposed of prior to the six-month anniversary of the Grant
Date.

Securities Law Notice.  WARNING: The contents of this document have not been
reviewed by any regulatory authority in Hong Kong. You should exercise caution
in relation to the offer. If you are in any doubt about any of the contents of
this document, you should obtain independent professional advice.  Neither the
grant of the Award nor the issuance of Shares upon vesting and settlement of the
Award constitutes a public offering of securities under Hong Kong law and are
available only to Participants.  The Award Agreement, the Plan and other
incidental communication materials distributed in connection with the Award (i)
have not been prepared in accordance with and are not intended to constitute a
“prospectus” for a public offering of securities under the applicable securities
legislation in Hong Kong and (ii) are intended only for the personal use of each
Participant and may not be distributed to any other person.

India

No country-specific provisions.

Ireland

No country-specific provisions.

Italy

Acknowledgement of Terms.  You acknowledge that by accepting this Award, you
have been given access to the Plan document, have reviewed the Plan and this
Agreement in their entirety, and fully understand and accept all provisions of
the Plan and this Agreement.  Further you specifically and expressly approve the
following sections of the Agreement: (i) Section 4 – Vesting; (ii) Section 6 –
Issuance and Certificates; (iii) Section 11 – Award Not a Service Contract and
No Entitlement to Future Grants; (iv) Section 13 – Withholding Obligations
(including the Responsibility for Taxes section in Appendix A which supplements
Section 13); (v) Section 16 – Governing Plan Document; (vi) the Nature of Grant
section in Appendix A; and (vii) the Data Privacy section set forth below in
this Appendix B.

Data Privacy.  The following provisions replace in its entirety Section 17 of
the Agreement:

You understand that the Company  and, if different, the Employer, and any
Parent, Subsidiary and Affiliate may hold certain personal information about
you, including, but not limited to, your name, home address and telephone
number, email address, date of birth, social insurance (to the extent permitted
under Italian law), passport or other identification number, salary,
nationality, job title, any shares or directorships held in the Company or any
Parent, Subsidiary or Affiliate, details of all Units or other entitlement to
Shares or equivalent benefits granted, awarded, canceled, exercised, vested,
unvested or outstanding in your favor, and that the Company and the Employer
will process said data and other data lawfully received from third parties
(“Data”) for the exclusive purpose of implementing, managing and administering
your participation in the Plan and complying with applicable laws, including
community legislation.

4

Grant Date:  December 1, 2017

--------------------------------------------------------------------------------

 

You also understand that providing the Company with Data is necessary to
effectuate your participation in the Plan and that your refusal to do so would
make it impossible for the Company to perform its contractual obligations and
may affect your ability to participate in the Plan.  The controllers of Data
processing are CBRE Group, Inc. with registered offices at 400 South Hope
Street, 25th Floor, Los Angeles, California 90071 and CBRE S.p.A. with its
registered offices at Via del Lauro, 5/7  20121,  Milan, Italy which is also the
Company’s representative in Italy for privacy purposes pursuant to Legislative
Decree no. 192/2003.

You understand that Data will not be publicized, but it may be accessible by the
Employer as the privacy representative of the Company and within the Employer’s
organization by its internal and external personnel in charge of processing such
Data and the data processor (“Processors”).  An updated list of Processors and
other transferees of Data is available upon request from the Employer.

Furthermore, Data may be transferred to banks, other financial institutions, or
brokers involved in the management and administration of the Plan.  You
understand that Data may also be transferred to the Company’s stock plan service
provider, Merrill Lynch, Pierce, Fenner & Smith Incorporated, or such other
administrator that may be engaged by the Company in the future.  You further
understand that the Company and/or any Parent, Subsidiary or Affiliate will
transfer Data amongst themselves as necessary for the purpose of the
implementation, administration and management of your participation in the
Plan.  The Data recipients may receive, possess, use, retain, and transfer Data
in electronic or other form, for the purpose of implementing, administering, and
managing your participation in the Plan.  You understand that these recipients
may be acting as controllers, Processors or persons in charge of processing, as
the case may be, according to applicable privacy laws, and that they may be
located in or outside the European Economic Area, such as in the United States
or elsewhere, in countries that do not provide an adequate level of data
protection as intended under Italian privacy law.  Should the Company exercise
its discretion in suspending or terminating the Plan, it will delete Data as
soon as it has accomplished all the necessary legal obligations connected with
the management and administration of the Plan.

You understand that Data processing for the purposes specified in the Agreement
shall take place under automated or non-automated conditions, anonymously when
possible, and with confidentiality and security provisions, as set forth by
applicable laws, with specific reference to Legislative Decree no. 196/2003.

The processing activity, including the transfer of Data abroad, including
outside of the European Economic Area, as specified in the Agreement does not
require your consent thereto as the processing is necessary for the performance
of legal and contractual obligations related to implementation, administration
and management of the Plan.  You understand that, pursuant to section 7 of the
Legislative Decree no. 196/2003, you have the right at any moment to, without
limitation, obtain information on Data held, access and verify its contents,
origin and accuracy, delete, update, integrate, correct, block or stop, for
legitimate reason, the Data processing by contacting your local human resources
representative.  Finally, you are aware that Data will not be used for direct
marketing purposes.  

Japan

5

Grant Date:  December 1, 2017

--------------------------------------------------------------------------------

No country-specific provisions.

Netherlands

No country-specific provisions.

New Zealand

No country-specific provisions.

Poland

No country-specific provisions.

Portugal

Language Consent.  You hereby expressly declare that you have full knowledge of
the English language and have read, understood and fully accepted and agreed
with the terms and conditions established in the Plan and the Agreement.

Conhecimento da Lingua.  Você expressamente declara ter pleno conhecimento do
idioma inglês e ter lido, entendido e totalmente aceito e concordou com os
termos e condições estabelecidas no plano e no acordo.

Puerto Rico

No country-specific provisions.

Romania

No country-specific provisions.

Russia

U.S. Transaction and Sale Restrictions.  You understand that your acceptance of
the Award results in a contract between you and the Company that is completed in
the United States and that the Plan is governed by the laws of the State of
Delaware, without regard to its conflict of law provisions.  Further, any Shares
to be issued to you upon vesting and settlement of the Award shall be delivered
to you through a bank or brokerage account in the United States.  You are not
permitted to sell or otherwise transfer the Shares directly to individuals or
legal entities in Russia, nor are you permitted to bring any certificates
representing the Shares into Russia.

Securities Law Notice.  This Agreement, the Plan and all other materials you may
receive regarding participation in the Plan do not constitute advertising or an
offering of securities in Russia.  Absent any requirement under local law, the
issuance of securities pursuant to the Plan has not and will not be registered
in Russia; hence, the securities described in any Plan-related documents may not
be used for offering or public circulation in Russia.  

Singapore

6

Grant Date:  December 1, 2017

--------------------------------------------------------------------------------

 

Sale Restriction.  You agree that any Shares be issued to you upon vesting and
settlement of the Award will not be offered for sale or sold in Singapore prior
to the six-month anniversary of the Grant Date, unless such sale or offer is
made pursuant to the exemptions under Part XIII Division (1) Subdivision (4)
(other than section 280) of the Singapore Securities and Futures Act (Chapter
289, 2006 Ed.) (“SFA”).

Securities Law Notice.  The Award is being made to you in reliance on the
“Qualifying Person” exemption under section 273(1)(f) of the SFA and is not
being made with the view to the underlying Shares being subsequently offered for
sale to any other party.  The Plan has not been lodged or registered as a
prospectus with the Monetary Authority of Singapore.

Chief Executive Officer and Director Notification Obligation.  If you are the
Chief Executive Officer (“CEO”) or a director, associate director or shadow
director of the Company’s Singapore Subsidiary or Affiliate, you are subject to
certain notification requirements under the Singapore Companies Act.  Among
these requirements is an obligation to notify the Company’s Singapore Subsidiary
or Affiliate in writing when you receive an interest (e.g., an Award or Shares)
in the Company or any Parent, Subsidiary or Affiliate.  In addition, you must
notify the Company’s Singapore Subsidiary or Affiliate when you sell Shares or
shares of any Parent, Subsidiary or Affiliate (including when you sell Shares
issued upon vesting and settlement of the Award).  These notifications must be
made within two business days of acquiring or disposing of any interest in the
Company or any Parent, Subsidiary or Affiliate.  In addition, a notification of
your interests in the Company or any Parent, Subsidiary or Affiliate must be
made within two business days of becoming the CEO or a director, associate
director or shadow director.

Slovakia

No country-specific provisions.

South Korea

No country-specific provisions.

Spain

Labor Law Acknowledgment.  The following provision supplements the Nature of
Grant section in Appendix A:

By accepting the Award, you acknowledge that you understand and agree that you
consent to participation in the Plan and that you have received a copy of the
Plan.

You further understand that the Company has unilaterally, gratuitously and in
its sole discretion decided to grant Awards under the Plan to employees of the
Company or any Parent, Subsidiary or Affiliate throughout the world.  The
decision to grant the Awards is a limited decision that is entered into upon the
express assumption and condition that any grant will not economically or
otherwise bind the Company or any Parent, Subsidiary or Affiliate on an ongoing
basis other than as set forth in this Agreement.  Consequently, you understand
that any grant is given on the assumption and condition that it shall not become
a part of any employment contract (either with the Company or any Parent,
Subsidiary or Affiliate) and shall not be considered a mandatory benefit, salary
for any purpose (including severance compensation) or any other right

7

Grant Date:  December 1, 2017

--------------------------------------------------------------------------------

whatsoever.  Further, you understand and freely accept that there is no
guarantee that any benefit shall arise from any gratuitous and discretionary
grant since the future value of the Shares is unknown and unpredictable.  

Additionally, you understand that the vesting and settlement of the Award is
expressly conditioned on your continued and active rendering of service to the
Employer such that if your Continuous Service terminates for any reason other
than as expressly provided in Section 4 of the Agreement, your Award will cease
vesting immediately effective as of the date of termination of your Continuous
Service.  This will be the case, for example, even if (1) you are considered to
be unfairly dismissed without good cause (i.e., subject to a “despido
improcedente”); (2) you are dismissed for disciplinary or objective reasons or
due to a collective dismissal; (3) you terminate Continuous Service due to a
change of work location, duties or any other employment or contractual
condition; (4) you terminate Continuous Service due to the Company’s or any
Parent’s, Subsidiary’s or Affiliate’s unilateral breach of contract; or (5) your
Continuous Service terminates for any other reason whatsoever, in each case
other than as expressly provided in Section 4 of the Agreement. Consequently,
upon termination of your Continuous Service for any of the above reasons, you
will automatically lose any rights to Awards granted to you that were unvested
on the date of termination of your Continuous Service, as described in the
Agreement.

Finally, you understand that this grant would not be made to you but for the
assumptions and conditions referred to herein; thus, you acknowledge and freely
accept that should any or all of the assumptions be mistaken or should any of
the conditions not be met for any reason, then any grant of an Award shall be
null and void.

Securities Law Notice.  No “offer of securities to the public,” as defined
under Spanish law, has taken place or will take place in the Spanish territory
in connection with the offer of the Award. The Agreement has not been nor will
it be registered with the Comisión Nacional del Mercado de Valores, and does not
constitute a public offering prospectus.

Sweden

No country-specific provisions.

Switzerland

Securities Law Notice.  The Award is considered a private offering in
Switzerland and is therefore not subject to securities registration in
Switzerland.  Neither this document nor any other materials relating to the
Award (a) constitutes a prospectus as such term is understood pursuant to
article 652a of the Swiss Code of Obligations, (b) may be publicly distributed
or otherwise made publicly available in Switzerland or (c) has been or will be
filed with, approved by or supervised by any Swiss regulatory authority (e.g.,
the Swiss Financial Market Supervisory Authority).

Taiwan

8

Grant Date:  December 1, 2017

--------------------------------------------------------------------------------

 

Securities Law Notice.  The Award and the Shares to be issued pursuant to the
Plan are available only for Participants.  The Award is not a public offer of
securities by a Taiwanese company.

United Kingdom

Tax Acknowledgment.  The following provisions supplement Section 13 of the
Agreement as further supplemented by the Responsibility for Taxes section in
Appendix A:

If withholding of income taxes by the Company and/or the Employer is not made
within ninety (90) days of the end of the U.K. tax year (April 6 - April 5) in
which such event giving rise to the income tax liability occurs or such other
period specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and
Pensions) Act 2003 (the “Due Date”), you understand and agree that the amount of
any uncollected income tax will constitute a loan owed by you to the Employer,
effective on the Due Date.  You understand and agree that the loan will bear
interest at the then-current official rate of Her Majesty’s Revenue and Customs
(“HMRC”), it will be immediately due and repayable by you, and the Company
and/or the Employer may recover it at any time thereafter by any of the means
referred to in this Agreement.

Notwithstanding the foregoing, you understand and agree that if you are a
director or an executive officer (as within the meaning of Section 13(k) of the
Exchange Act), you will not be eligible for such a loan to cover the income
tax.  In the event that you are a director or executive officer and the income
tax is not collected from or paid by you by the Due Date, you understand that
the amount of any uncollected income tax may constitute a benefit to you on
which additional income tax and national insurance contributions (“NICs”) may be
payable.  You understand and agree that you will be responsible for reporting
and paying any income tax due on this additional benefit directly to HMRC under
the self-assessment regime and for reimbursing the Company or the Employer (as
appropriate) for the value of any employee NICs due on this additional benefit,
which the Company or the Employer may recover from you by any of the means
referred to in the Plan or the Agreement.

 

 

9

Grant Date:  December 1, 2017

--------------------------------------------------------------------------------

 

Appendix C

Restrictive Covenant Agreement

 

1

Grant Date:  December 1, 2017